Citation Nr: 1758586	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-30 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for right hip bursitis from May 13, 2007 to December 2, 2013.

2. Entitlement to an initial evaluation in excess of 20 percent for right hip limitation of flexion beginning December 3, 2013.

3. Entitlement to an initial compensable evaluation for right hip limitation of extension beginning December 3, 2013.

4. Entitlement to an initial compensable evaluation for service-connected acne prior to April 15, 2017 and 10 percent on and thereafter.


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active military service from May 2003 to May 2007.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Pittsburgh, Pennsylvania and Roanoke,  Virginia. The case came to the Board from the Roanoke RO.

In August 2013 and March 2017, the Board remanded this appeal for further evidentiary development.  In a rating decision in August 2017, the Appeals Management Center granted a 10 percent rating for acne effective April 15, 2017.  

The issues of entitlement to higher initial ratings for a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to April 15, 2017, the Veteran's acne was deep and affected less than 40 percent of the face and neck and affected body areas other than the face and neck.

2. From April 15, 2017, the Veteran's acne was deep and did not affect 40 percent or more of the face and neck.  


CONCLUSIONS OF LAW

1. Prior to April 15, 2017, the criteria for an initial 10 percent rating, but no higher, for acne have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7828 (2017).

2. Since April 15, 2017, the criteria for an initial rating higher than 10 percent for acne have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 
§ 4.118, Diagnostic Code 7828 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to notify has been met.  This appeal arises from disagreement with the initial evaluation following the grant of service connection for acne.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  See June 2007 correspondence for the underlying claim of service connection.  

All identified and available authorized records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating scars under Diagnostic Codes 7800-7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  As to claims filed before October 23, 2008, on January 20, 2012, 38 C.F.R. § 4.118 was revised to clarify that a veteran whose scars were rated by VA under Diagnostic Codes 7800-7805 in effect prior to October 23, 2008, may request review under the revised Diagnostic Codes.  77 Fed. Reg. 2909 (January 20, 2012).  The Veteran's claim was filed in May 2007, prior to the effective date of the revised criteria, and he has not requested consideration under the revised criteria.  Therefore, those revised criteria are not for application.  The Veteran's service-connected acne is rated under Diagnostic Code 7828 for acne, which was unchanged by the October 2008 revisions.

Pursuant to Diagnostic Code 7828, superficial acne (comedones, papules, pustules, superficial cysts) of any extent is rated noncompensably (0 percent) disabling.  A 10 percent rating is assigned for deep acne (deep inflamed nodules and pus filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent rating is assigned for deep acne (deep inflamed nodules and pus filled cysts) affecting 40 percent or more of the face and neck.  The rating criteria also note that the disability may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7828.

As in effect prior to October 23, 2008, Diagnostic Code 7800 provides a 10 percent rating when one characteristic of disfigurement is present. A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement. A 50 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement. A rating of 80 percent requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.

The 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. 
§ 4.118 are: (1) Scar 5 or more inches (13 or more centimeters) in length; (2) Scar at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

Under Diagnostic Code 7801 scars, other than on the head, face, or neck, that are deep or that cause limited motion, are rated 10 percent in area or areas exceeding 6 square inches (39 sq. cm.), 20 percent in area exceeding 12 square inches (77 sq. cm.), 30 percent in an area exceeding 72 square inches (465 sq. cm.), and 40 percent in an area exceeding 144 square inches (929 sq. cm.).  Under Diagnostic Code 7802, scars other than on the head, face, or neck, that are superficial and do not cause limited motion are rated 10 percent in area or areas of 144 squares inches (929 sq. cm.) or greater.  Under Diagnostic Code 7803 scars which are superficial and unstable are rated 10 percent.  Note (1) provides that an unstable scar is where there is frequent loss of covering of skin over the scar.  Under Diagnostic Code 7804 scars which are superficial and painful on examination are rated 10 percent.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7805 other scars are rated on limitation of function of affected part.

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Service treatment records show that on January 19, 2005 the Veteran was treated for a rare developing nodule.  Specifically, nodules were seen on the left cheek between the ear and eye.  There was one active lesion on the right side of the face.   

On VA examination in August 2007, the Veteran had exudation, crusting, and cystic acne from stress.  The symptoms occurred intermittently, as often as monthly, with each occurrence lasting 3 weeks.  He had 12 attacks within the past year.  Areas that were affected were ones exposed to the sun, including the face.  However the hands, neck, and head were not affected.  

Physical examination shows that the Veteran had superficial acne of the face and neck manifested by papules.  It covered 5 percent of the face and neck.  On the face there was exfoliation, crusting, and hyperpigmentation of less than six square inches.  There was no ulceration, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, and limitation of motion.  The skin lesion coverage of the exposed area was 4 percent.  The skin lesion coverage relative to the whole body was 1 percent.  
In the December 2008 notice of disagreement, the Veteran stated that he continued to have deep acne, including deep inflamed nodules and puss-filled cysts even though the VA examiner stated that his acne was superficial.  In his October 2009 Form 9 Appeal, the Veteran stated that his deep acne with deep flamed nodules and pus-filled cysts flared-up at various times of the month, however during the August 2007 VA examination there was no deep acne flare-up.  

On VA skin examination in July 2012, the Veteran reported that the severity of his acne fluctuated on a daily basis.  The examiner indicated that the Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck.  The examiner determined that the Veteran had superficial acne (comedones, papules, pustules, and superficial cysts) and that the examination showed that his acne condition was active affecting less than 5 percent of the exposed area and less than 5 percent of the total body surface.   

On VA skin examination in November 2013, the examiner indicated that the Veteran had an acne scar but did not have any scars on the trunk or extremities.  He did have disfigurement of the head, face, or neck.  The examiner found that the scars of the head, face, or neck were not painful, unstable, did not have frequent loss of covering of skin over the scar, and were not due to burns.  The examiner stated that acne scars were too numerous to count on the face, but were mostly located on the cheeks and were 1 cm. x 1 cm.  The examiner also determined that there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue nor was there abnormal pigmentation or texture of the head, face, or neck.  The examiner also found that there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner also reported that the scars did not result in limitation of function and noted that photographs were provided.  

On VA skin examination in April 2017, the examiner opined that the Veteran had cystic acne that affected his face, neck, and back.  He continued to get flare-ups of nodular cystic, painful acne and continued to use Retin A.  He used antibiotics like Doxycycline and Tetracycline pm 8 months earlier.  The flare-ups occurred twice per month lasting 1-2 weeks or at times every 1 to 2 months.  Physical examination shows that there was red, painful, cystic or euthymic .5 cm. by .5 cm. acne, scattered to the face, neck, and upper back.  The examiner found no scarring or disfigurement of the head, face or neck and commented that the Veteran had constant or near constant use of Retin A and salicylic acid topical ointment.  The examiner opined that the Veteran's acne was manifested by superficial acne and deep acne that affected less than 40 percent of the face and neck and affected body areas other than the face and neck.  The examiner noted that the Veteran brought in pictures that showed a more active phase where the cystic acne was raised, red, and 1 cm. by 1 cm. in diameter.  

In view of the foregoing, and, after resolving all doubt in the Veteran's favor, the Board finds the competent and credible evidence of record reflects that the Veteran's service-connected acne prior to April 15, 2017 more nearly approximates deep acne affecting less than 40 percent of the face and neck and areas other than the face or neck thereby warranting an initial rating of 10 percent.  

The Veteran's acne was determined to be superficial acne on VA examinations dated in August 2007 and July 2012.  However, for the following reasons, prior to April 15, 2017, the evidence more nearly approximates deep acne affecting less than 40 percent of the face and neck or deep acne other than on the face and neck.  

First, the Veteran throughout the appeal period has contended that his acne consistently fluctuated in severity and that it has been manifested by nodules and pus-filled cysts.  In the August 2007 Form 9 Appeal, the Veteran specifically stated that he was not experiencing a flare-up during the August 2007 VA examination.  Where the evaluation of a disability that fluctuates in degree of disability is at issue, as in the instant case, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994).

Second, the Board finds the Veteran's statements to be competent and credible as they are consistent with the medical findings of record.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Indeed, service treatment records and the April 2017 VA examination show that the Veteran had nodules.  

Third, the symptoms noted on the April 2017 VA examination, which the examiner determined also amounted to deep acne, were similar to symptoms documented prior to April 15, 2007 to include scattered acne marks.  Furthermore, the examiner commented that photos taken during an even more active phase prior to the examination show that the Veteran's cystic acne was raised.  

Although Diagnostic Code 7828 instructs to also consider rating acne as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability, in the instant case the evidence shows that the Veteran's service-connected acne has been predominantly manifested by a skin condition.  With the exception of the November 2013 VA examination which evaluated scarring associated with the Veteran's acne, all other evidence of record to include VA examinations dated in August 2007, July 2012, and April 2017 show that the Veteran's acne was manifested by a skin condition.  Both the July 2012 and April 2017 VA examiners specifically stated that there was no associated scarring or disfigurement of the head, face or neck.  Furthermore, even if the Veteran's acne was evaluated based on scarring, it would not have approximated the criteria for a rating higher than 10 percent at any time during the appeal period as there was no visible or palpable tissue loss, gross distortion or asymmetry of features, two or more characteristics of disfigurement, nor were there scars that were deep, scars that were superficial in areas of 929 sq. cm., scars that were superficial and unstable, scars that were painful and unstable, or scars that caused limitation of motion or limitation of function.  Thus, the criteria for evaluating disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), is inapplicable in the instant case.

The Board further finds that an initial disability rating greater than 10 percent is not warranted at any time during the appeal period as the evidence does not more nearly approximate the criteria for a 30 percent rating under DC 7828 as neither the medical nor lay evidence discussed above shows that the Veteran's deep acne affected 40 percent or more of his face and neck.  In December 2014, the Veteran asserted that a 10 percent rating for acne was warranted.  It is also noteworthy that the April 2017 VA examiner in addressing photos taken during a more active stage did not find that the acne affected more than 40 percent of the Veteran's face and neck and instead opined that the cystic acne was raised and red.  

Thus, considering the medical and lay evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial rating of 10 percent, but no higher, for acne are more nearly approximated prior to April 15, 2017.  From April 15, 2017 the criteria for an initial rating higher than 10 percent for acne are not more nearly approximated.  

The Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Prior to April 15, 2017, a 10 percent initial rating, but not higher, for acne is granted, subject to the regulations governing the payment of monetary benefits.

From April 15, 2017 an initial rating higher than 10 percent for acne is denied.  


REMAND

As for the Veteran's claims for higher ratings for his right hip disabilities, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  In March 2017 the Board remanded the issues for these findings to be provided.  Such findings were not clearly and completely provided on the VA examination for the hip in April 2017, to include specific findings pertaining to pain on passive motion and in weight bearing.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998). 

Further, in a very recent case-Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court emphasized that case law and VA guidelines anticipate that VA examiners will offer opinions on the severity of flare-ups based on estimates derived from information procured from relevant sources, including lay statements of the Veteran. The Court held that an estimate regarding the severity of additional functional impairment due to flare-ups cannot be made without resorting to speculation is inadequate if the examiner failed to ascertain adequate information regarding flares-ups - such as: frequency, duration, characteristics, severity, or functional loss - by alternative means, including lay statements.  

Findings pertaining to flare-ups during the April 2017 VA examination are inconsistent as the examiner indicated that the Veteran did not report flare-ups while also noting that it would be speculative to state that pain, weakness, fatigability or incoordination limited functional ability during a flare-up as such a determination could not be made without observing function during a flare-up.  In making the latter determination, the examiner indicated that there may be a history of flare-ups, but failed to solicit the Veteran's lay statements and consider alternative sources to ascertain information regarding the flare-ups.  On remand, the Veteran should be afforded a new VA examination which addresses matters in compliance with current case law.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA orthopedic-type examination to assess the current severity of his service-connected right hip disabilities.  The examiner is to be provided access to the Veteran's file and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating hip disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his right hip disability.  

a.) The examination report must include all findings necessary to rate the disabilities, including the specific range of motion measurements for painful joint on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b.) The examiner should determine whether the Veteran experiences flare-ups and to the extent possible estimate any additional functional loss caused by the Veteran's flare-ups.  If the examiner is unable to do so then before concluding that such an estimate cannot be made without resorting to mere speculation, the examiner should ascertain by alternative means, including the Veteran's testimony, the following information regarding his flare-ups: frequency, duration, characteristics, severity, or functional loss.  Afterwards the examiner should explain why such an estimate cannot be made. 

A complete rationale for any opinions expressed must be provided.
2. The AOJ must review the VA examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. Finally, after completing the above actions and any other development deemed necessary, readjudicate the issues pertaining to the Veteran's service-connected right hip disabilities-as are listed on the title page.  If any of these benefits sought are not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


